 



Exhibit 10.1
STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT, dated as of January 30, 2006 (this
“Agreement”), is entered into by and among Tyler Technologies, Inc., a Delaware
corporation (“Tyler”), and all of the stockholders of MazikUSA, Inc., an
Illinois corporation (“M-USA”), consisting of M.A. “Sid” Siddiqui (“Sid”), Syed
Abu Fahad (“Sy”), and Mohammed Asif (“Mo”) (Sid, Sy, and Mo are sometimes
individually referred to herein as a “Stockholder” and collectively as the
“Stockholders”).
Background
     The Stockholders are the record and beneficial owner of all of the issued
and outstanding capital stock of M-USA, consisting of 1000 shares of common
stock, $1.00 par value per share (the “M-USA Shares”).
     M-USA owns 100% of the capital equity interests of Mazik Pakistan, a
corporation organized under the laws of Pakistan (“M-Pak”) with offices located
in Karachi, Pakistan. M-USA also owns 50% of the equity interests of Mazik
International, LLC, a Dubai, United Arab Emirate joint venture company with
offices located in Karachi, Pakistan and Dubai, United Arab Emirate (“M-Int’l”).
For purposes of this Agreement, all references to the “Company” shall mean and
include M-USA, M-Pak, and M-Int’l.
     Tyler desires to purchase all, but not less than all, of the M-USA Shares,
and Stockholders desire to sell all of the M-USA Shares, on the terms and
subject to the conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which all parties mutually acknowledge, the parties, intending to be legally
bound, agree as follows:
Article I
Purchase and Sale of M-USA Shares
     Section 1.01. Purchase and Sale of M-USA Shares. The Stockholders hereby
sell, transfer, assign, and deliver to Tyler, and Tyler hereby purchases,
accepts, assumes, and receives, good and marketable title and interest in and to
the M-USA Shares, free and clear of any liens, encumbrances, pledges,
restrictive agreements, or adverse claims of any nature whatsoever.
     Section 1.02. Purchase Price. The aggregate purchase price for the M-USA
Shares is $12,000,000 (the “Purchase Price”), consisting of a combination of (a)
$9,500,000 cash (the “Cash Purchase Price”) and (b) $2,500,000 of Tyler common
stock, $.01 par value per share (the “Tyler Shares”). The Purchase Price shall
be allocated among the Stockholders as follows:
     (a) Sid shall receive $10,000,000 consisting of (i) $8,500,000 cash and
(ii) $1,500,000 of Tyler Shares in exchange for 833.34 M-USA Shares;
     (b) Sy shall receive $1,000,000 consisting of (i) $500,000 cash and (ii)
$500,000 of Tyler Shares in exchange for 83.33 M-USA Shares; and
     (c) Mo shall receive $1,000,000 consisting of (i) $500,000 cash and (ii)
$500,000 of Tyler Shares in exchange for 83.33 M-USA Shares.

 



--------------------------------------------------------------------------------



 



     Section 1.03. Provisions Relating to the Tyler Shares.
     (a) The Tyler Shares shall be valued based on the twenty-day trading
average (ending on the day immediately preceding the date hereof) of Tyler
common stock as reported by the New York Stock Exchange (NYSE:TYL).
     (b) As promptly as practicable but in any event within ten (10) business
days following the date hereof, Tyler shall deliver a certificate or
certificates representing the Tyler Shares to the Stockholders, in such
denominations and in such names as each Stockholder may request. As promptly as
practicable following the date hereof, Tyler shall cause the Tyler Shares to be
approved for listing (subject to official notice of issuance, but in any event,
no later than ninety (90) days after the date hereof) on the New York Stock
Exchange.
     (c) As of the date hereof and subject to the restrictions set forth in
Section 1.03(d), each Stockholder shall have all rights, including voting rights
and dividend rights, as all other holders of Tyler common stock.
     (d) The Tyler Shares issued pursuant to this Agreement shall not be
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Any sale, assignment, gift, pledge, disposal, or other transfer of the Tyler
Shares must be made in compliance with the Securities Act. Each certificate
representing Tyler Shares shall bear substantially the following legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE APPLICABLE SECURITIES LAWS
OF ANY STATE, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR OTHERWISE
DISPOSED OF EXCEPT IN COMPLIANCE WITH THE REQUIREMENTS OF ALL SUCH LAWS.
Article II
The Closing
     Section 2.01. Closing; Closing Date. The transfer of the M-USA Shares and
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place concurrently with the execution hereof. The date of this
Agreement is referred to from time to time herein as the “Closing Date.”
     Section 2.02. Deliveries by Tyler. Concurrently herewith, Tyler has
delivered or shall cause to be delivered the following:
     (a) A wire transfer for the Cash Purchase Price in immediately available
funds to be delivered to the accounts specified by each Stockholder in writing
to be transmitted to Tyler under separate cover;
     (b) Certificates representing the Tyler Shares or copies of the written
instructions to Tyler’s transfer agent authorizing the issuance of the Tyler
Shares;
     (c) Executed Employment Agreements for each of Sid, Sy, and Mo,
substantially in the form of Exhibits A-1, A-2, and A-3, respectively; and

2



--------------------------------------------------------------------------------



 



     (d) Such other documents and instruments as may be necessary or appropriate
to carry out the transactions contemplated by this Agreement.
     Section 2.03. Deliveries by the Stockholders. Concurrently herewith, the
Stockholders have delivered or shall cause to be delivered the following:
     (a) Certificates, with fully executed stock powers and signature
guarantees, evidencing the M-USA Shares and any other documentation necessary or
appropriate to effect the transfer of ownership thereof to Tyler;
     (b) Executed Employment Agreements for each of Sid, Sy, and Mo,
substantially in the form of Exhibits A-1; A-2; and A-3, respectively;
     (c) Certificate of Corporate Secretary of each of M-USA, M-Pak, and
M-Int’l, substantially in the form of Exhibits B-1, B-2, and B-3, respectively;
     (d) Executed Assignment of Copyright, substantially in the form of
Exhibit C; and
     (e) Such other endorsements, documents, or instruments as may be necessary
to carry out the transactions contemplated by this Agreement.
Article III
Representations and Warranties of the Stockholders
     Except as set forth in the Disclosure Schedule attached to this Agreement,
which is incorporated by reference herein (the “Disclosure Schedule”), the
Stockholders hereby represent and warrant to Tyler as follows:
     Section 3.01. Organization and Qualification; Stockholders.
     (a) Each of M-USA, M-Pak, and M-Int’l is a corporation duly organized,
validly existing, and in good standing under the laws of its state or other
jurisdiction of formation, has all requisite power and authority to own, lease,
and operate its properties and to carry on its business as it is now being
conducted, and is duly qualified and in good standing to do business in each
jurisdiction in which the nature of the business conducted by it or the
ownership or leasing of its properties makes such qualification necessary, other
than where the failure to be so duly qualified and in good standing would not
have a Company Material Adverse Effect. “Company Material Adverse Effect” means
any change, effect, or condition that, individually or when taken together with
all other such changes, effects, or conditions of a similar nature, would be
materially adverse to the business, operations, assets, financial condition, or
results of operations of M-USA, M-Pak, and M-Int’l, taken as a whole.
     (b) The Stockholders beneficially and of record own, in the aggregate,
1,000 shares of M-USA common stock, which represents all of the issued and
outstanding capital stock of M-USA, free and clear of any security interests,
liens, claims, pledges, agreements, limitations on voting rights, charges, and
all other adverse claims.
     (c) M-USA beneficially and of record owns all of the issued and outstanding
equity interests of M-Pak, free and clear of any security interests, liens,
claims, pledges, agreements, limitations on voting rights, charges, and all
other adverse claims.

3



--------------------------------------------------------------------------------



 



     (d) M-USA beneficially and of record owns 50% of all of the issued and
outstanding equity interests of M-Int’l, free and clear of any security
interests, liens, claims, pledges, agreements, limitations on voting rights,
charges, and all other adverse claims. Schedule 3.01(c) to the Disclosure
Schedule sets forth all of the equity interest holders of M-Int’l, including
name, address, and ownership interest.
     Section 3.02. Governing Documents. The Stockholders have furnished to Tyler
true, complete, and correct copies of the organizational and other governing
documents of M-USA, M-Pak, and M-Int’l (including, without limitation, the
certificate of incorporation and bylaws), each as amended or restated to the
date of this Agreement. None of M-USA, M-Pak, or M-Int’l is in violation of any
material provision of its respective organizational and governing documents and
such organizational and governing documents remain in full force and effect.
     Section 3.03. Capitalization.
     (a) The authorized capital stock of M-USA consists of 1,000 shares of
common stock, $1.00 par value per share, of which 1,000 shares are issued and
outstanding. No shares of capital stock of M-USA, M-Pak, or M-Int’l are reserved
for any purpose. Each of the outstanding shares of capital stock of M-USA,
M-Pak, and M-Int’l is duly authorized, validly issued, and fully paid and
non-assessable, and has not been issued in violation of (nor are any of the
authorized shares of capital stock subject to) any preemptive or similar rights
under each company’s respective organizational and other governing documents
(including, without limitation, the certificate of incorporation and bylaws),
international, federal or state securities laws, or any agreement to which
M-USA, M-Pak, or M-Int’l is a party or by which it is bound.
     (b) None of M-USA, M-Pak, or M-Int’l (i) directly or indirectly owns,
(ii) has any agreement to purchase or otherwise acquire, or (iii) holds any
interest convertible into or exchangeable or exercisable for, any equity
interest in any Person, other than M-USA’s equity ownership interest in M-Pak
and M-Int’l.
     (c) There are no options, warrants, or other rights, agreements,
arrangements, or commitments of any character to which M-USA, M-Pak, or M-Int’l
is a party or by which either is bound relating to the issued or unissued
capital stock or other securities of each respective company or obligating
either company to grant, issue, or sell any shares of its respective capital
stock or other securities. There are no agreements, arrangements, or commitments
of any character (contingent or otherwise) pursuant to which any Person is or
may be entitled to receive any payment based on the revenues or earnings, or
calculated in accordance therewith, of M-USA, M-Pak, or M-Int’l. There are no
voting trusts, proxies, or other agreements or understandings with respect to
the voting of any shares of capital stock of M-USA, M-Pak, or M-Int’l.
     (d) There are no obligations, contingent or otherwise, of either M-USA,
M-Pak, or M-Int’l to (i) repurchase, redeem, or otherwise acquire the capital
stock or other securities of each respective company; or (ii) provide material
funds to, or make any material investment in (in the form of a loan, capital
contribution, or otherwise), or provide any guarantee with respect to the
obligations of any Person.
     Section 3.04. Authority. Each Stockholder has full legal authority and
capacity to execute and deliver this Agreement and the other documents
contemplated by this Agreement (the “Ancillary Agreements”) to which he is a
party, to perform the obligations hereunder and thereunder, and to

4



--------------------------------------------------------------------------------



 



consummate the transactions contemplated hereby and thereby. This Agreement and
the Ancillary Agreements to which the Stockholders are a party have been duly
executed and delivered by the Stockholders and, assuming the due authorization,
execution, and delivery of this Agreement and the Ancillary Agreements by Tyler,
constitute the legal, valid, and binding obligations of the Stockholders,
enforceable in accordance with their respective terms, subject to the general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     Section 3.05. No Conflict; Required Filings and Consents.
     (a) The execution and delivery of this Agreement and the Ancillary
Agreements by the Stockholders do not, and the consummation of the transactions
contemplated hereby and thereby shall not, (i) conflict with or violate the
organizational and governing documents, as amended or restated to the date of
this Agreement (including, without limitation, the certificate of incorporation
or bylaws) of either M-USA, M-Pak, or M-Int’l; (ii) to the knowledge of the
Stockholders, conflict with or violate in any material respect any federal,
state, foreign, or local law, statute, ordinance, rule, regulation, order,
judgment, or decree (collectively, “Laws”) applicable to M-USA, M-Pak, or
M-Int’l or by which any of their respective properties is bound or subject; or
(iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to any
other Person any rights of termination, amendment, acceleration, or cancellation
of, or require payment under, or result in the creation of a lien or encumbrance
on any of the properties or assets of either M-USA, M-Pak, or M-Int’l pursuant
to, any material note, bond, mortgage, indenture, contract, agreement, lease,
license, permit, franchise, or other instrument or obligation to which M-USA,
M-Pak, or M-Int’l is a party or by or to which any of their respective
properties is bound or subject.
     (b) The execution and delivery of this Agreement and the Ancillary
Agreements by the Stockholders do not, and the consummation of the transactions
contemplated hereby and thereby shall not, require either M-USA, M-Pak, M-Int’l,
or the Stockholders to obtain any consent, license, permit, approval, waiver,
authorization, or order of, or to make any filing with or notification to, any
governmental or regulatory authority, foreign or domestic (federal, state, or
local) (collectively, “Governmental Entities”).
     Section 3.06. Permits; Compliance. Each of M-USA, M-Pak, and M-Int’l is in
possession of all material franchises, grants, authorizations, licenses,
permits, easements, variances, exemptions, consents, certificates, approvals,
and orders necessary to own, lease, and operate its properties and to carry on
its business as it is now being conducted and currently proposed to be conducted
(collectively, the “Company Permits”), and there is no action, proceeding, or
investigation pending or, to the knowledge of the Stockholders, threatened
regarding suspension or cancellation of any of the Company Permits. Except for
instances that would not have a Company Material Adverse Effect, none of M-USA,
M-Pak, or M-Int’l is in conflict with or in default or violation of (a) any Law
applicable to each respective company or by or to which any of their respective
properties is bound or to which they may be subject or (b) any of the Company
Permits. None of M-USA, M-Pak, or M-Int’l has received any written notice with
respect to possible conflicts, defaults, or violations of Laws from any
Governmental Entity.
     Section 3.07. Financial Statements.
     (a) Attached as Schedule 3.07(a) of the Disclosure Schedule are true,
correct, and complete copies of the reviewed financial statements of M-USA as of
and for the year ended December 31, 2005, including a balance sheet and a
statement of income, cash flows, and stockholders’ equity (the “Company
Financial Statements”). For purposes of this Agreement,

5



--------------------------------------------------------------------------------



 



the balance sheet as of December 31, 2005 shall be referred to as the “Latest
Balance Sheet” and December 31, 2005 shall be referred to as the “Latest Balance
Sheet Date”.
     (b) The Company Financial Statements present fairly, in all material
respects, the financial position of the Company at the dates shown and the
results of operations for the periods covered in accordance with generally
accepted accounting principles on a consistent basis, except where otherwise
noted.
     (c) Except for (i) liabilities reflected in the Latest Balance Sheet;
(ii) current liabilities of the same type and relative amount as those reflected
in the Latest Balance Sheet (that would be disclosed under the same captions on
an applicable balance sheet, consistently prepared) incurred in the ordinary
course of business, consistent with past practice, since the Latest Balance
Sheet Date; and (iii) liabilities disclosed in Schedule 3.07(c) of the
Disclosure Schedule, none of M-USA, M-Pak, or M-Int’l has any material
liabilities of any sort, whether absolute or contingent, due or to become due,
known or unknown, asserted or unasserted (collectively, “Liabilities”).
     Section 3.08. Absence of Certain Changes or Events. Except as contemplated
by this Agreement, since the Latest Balance Sheet Date, each of M-USA, M-Pak,
and M-Int’l has conducted its business only in the ordinary course and in a
manner consistent with past practice, and there has not been (a) any material
damage, destruction, or loss (whether or not covered by insurance) with respect
to any of their respective assets; (b) any change by either in their respective
accounting or tax reporting methods, principles, or practices; (c) any
declaration, setting aside, or payment of any dividends or distributions of each
company’s respective capital stock, or any redemption, repurchase, or other
acquisition by such of their own respective securities; (d) any increase in the
benefits under, or the establishment or amendment of, any bonus, insurance,
severance, deferred compensation, pension, retirement, profit sharing, stock
option (including, without limitation, the granting of stock options, stock
appreciation rights, performance awards, or restricted stock awards), stock
purchase, or other employee benefit plan, or any increase in the compensation
payable or to become payable to directors, officers, or employees of M-USA,
M-Pak, or M-Int’l; (e) any entry by either company into any material commitment
or transaction not in the ordinary course of business and consistent with past
practice (other than this Agreement and the transactions contemplated by this
Agreement); (f) any increase in indebtedness for borrowed money; or (g) any
Company Material Adverse Effect.
     Section 3.09. Absence of Litigation. There is no claim, action, suit,
litigation, proceeding, arbitration, or investigation of any kind, at law or in
equity (including actions or proceedings seeking injunctive relief), pending or,
to the knowledge of the Stockholders, threatened against either M-USA, M-Pak, or
M-Int’l, or any of their respective properties, or relating to this Agreement or
the transactions contemplated by this Agreement. None of M-USA, M-Pak, or
M-Int’l is subject to any continuing order of, consent decree, settlement
agreement, or other similar written agreement with, or continuing investigation
by, any Governmental Entity, or any judgment, order, writ, injunction, decree,
or award of any Governmental Entity or arbitrator, including, without
limitation, cease-and-desist or other orders.
     Section 3.10. Employee Benefit Plans; Labor Matters.
     (a) Set forth in Schedule 3.10(a) to the Disclosure Schedule is a complete
and correct list of all “employee benefit plans” (as defined in the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), all plans or
policies providing for “fringe benefits” (including, without limitation,
vacation, paid holidays, personal leave, employee discount, educational benefit,
or similar programs), and each other bonus, incentive, compensation, deferred
compensation, profit sharing, stock, severance, retirement, health, life,
disability, group

6



--------------------------------------------------------------------------------



 



insurance, employment, stock option, stock purchase, stock appreciation right,
supplemental unemployment, layoff, consulting, or any other similar plan,
agreement, policy, or understanding (whether written or oral, qualified or
nonqualified, currently effective or terminated), and any trust, escrow, or
other agreement related thereto that (i) is or has been established, maintained,
or contributed to by each of M-USA, M-Pak, M-Int’l, or any ERISA Affiliate (as
defined below) or with respect to which M-USA, M-Pak, M-Int’l, or any ERISA
Affiliate has any liability, or (ii) provides benefits, or describes policies or
procedures applicable, to any officer, employee, director, former officer,
former employee, or former director of M-USA, M-Pak, M-Int’l, or any ERISA
Affiliate, or any dependent thereof, regardless of whether funded (each, an
“Employee Plan”, and collectively, the “Employee Plans”). For purposes of this
Agreement, “ERISA Affiliate” means, as appropriate, M-USA, M-Pak, M-Int’l, and
each Person or other trade or business, whether or not incorporated, that is or
has been treated as a single employer or controlled group member with each
pursuant to Code section 414 or ERISA section 4001.
     (b) No written or oral representations have been made to any employee or
officer or former employee or officer of either M-USA, M-Pak, or M-Int’l
promising or guaranteeing any coverage under any employee welfare plan for any
period of time beyond the end of the current plan year (except to the extent of
coverage required under Code section 4980B), and no Employee Plan provides
benefits to any employee of M-USA, M-Pak, M-Int’l, any ERISA Affiliate, or any
employee’s dependents after the employee terminates employment other than as
required by law. The consummation of the transactions contemplated by this
Agreement shall not accelerate the time of payment or vesting, or increase the
amount of compensation (including amounts due under Employee Plans) due to any
employee, officer, former employee, or former officer of M-USA, M-Pak, or
M-Int’l.
     (c) Except as set forth on Schedule 3.10(c) to the Disclosure Schedule, all
employees of M-USA, M-Pak, and M-Int’l are terminable at will, and to the
knowledge of the Stockholders, there are no binding commitments, written or
oral, to any present or former director, officer, agent, or employee concerning
his or her term, condition, or benefits of employment by either M-USA, M-Pak, or
M-Int’l other than as set forth in Schedule 3.10(c) to the Disclosure Schedule.
     (d) With respect to each Employee Plan, the Stockholders have furnished to
Tyler true, correct, and complete copies (to the extent applicable or existing)
of (i) the plan documents and summary plan description; (ii) the most recent
determination letter received from the Internal Revenue Service; (iii) the
annual reports required to be filed for the two most recent plan years of each
such Employee Plan; (iv) all related trust agreements, insurance contracts, or
other funding agreements that implement such Employee Plan; and (v) all other
documents, records, or other materials related thereto requested by the Tyler.
     (e) Set forth on Schedule 3.10(e) to the Disclosure Schedule is a complete
list of all employee pension benefit plan maintained by M-USA, M-Pak, M-Int’l,
or any ERISA Affiliate or with respect to which M-USA, M-Pak, M-Int’l, or any
ERISA Affiliate contributes or has any liability (“Employer Contribution
Plans”). Each Employer Contribution Plan meets the qualification requirements of
the Code in form and operation, and such Employer Contribution Plan, and each
trust (if any) forming a part thereof, have received a favorable determination
letter from the Internal Revenue Service as to the qualification under the Code
of such Employer Contribution Plan and the tax-exempt status of such related
trust, and, to the knowledge of the Stockholders, nothing has occurred since the
date of such determination letter that could be expected to adversely affect the
qualification of such Employer Contribution Plan or the tax-exempt status of
such related trust.

7



--------------------------------------------------------------------------------



 



     (f) None of M-USA, M-Pak, M-Int’l, or any ERISA Affiliate, nor any plan
fiduciary of any Employee Plan, has engaged in any transaction in violation of
section 406(a) or (b) of ERISA or any “prohibited transaction” (as defined in
section 4975(c)(1) of the Code) that could subject M-USA, M-Pak, M-Int’l, any
ERISA Affiliate, or Tyler to any taxes, penalties, or other liabilities
resulting from such prohibited transaction. No condition exists that would
subject M-USA, M-Pak, M-Int’l, any ERISA Affiliate, or Tyler to any excise tax,
penalty tax, or fine related to any Employee Plan.
     (g) There are no agreements that shall or may provide payments to any
officer, employee, stockholder, or highly compensated individual that shall be
“parachute payments” under Code section 280G that are nondeductible to M-USA,
M-Pak, or M-Int’l, respectively, or subject to tax under Code section 4999 for
which M-USA, M-Pak, M-Int’l, or any ERISA Affiliate would have withholding
liability.
     (h) There is no Employee Plan that is or was subject to Part 3 of Title I
of ERISA or Title IV of ERISA; each Employee Plan has been operated in all
material respects in compliance with ERISA, the Code, and all other applicable
Laws; none of the Employee Plans is or was a “multiple employer plan” or
“multi-employer plan” (as described or defined in ERISA or the Code), nor has
M-USA, M-Pak, M-Int’l, or any ERISA Affiliate ever contributed or been required
to contribute to any such plan; there are no material unfunded liabilities
existing under any Employee Plans; and each Employee Plan that has not been
terminated could be terminated as of the Closing Date without any material
liability to Tyler, M-USA, M-Pak, M-Int’l, or any ERISA Affiliate. All required
contributions to the Employee Plans have been made timely.
     (i) None of M-USA, M-Pak, or M-Int’l is now (nor has either ever been) a
party to any collective bargaining or other labor union contract, and neither
company is in negotiations concerning a collective bargaining agreement. Each of
M-USA, M-Pak, and M-Int’l is in material compliance with all applicable Laws
respecting employment, employment practices, and wages and hours. There is no
pending or, to the knowledge of the Stockholders, threatened labor dispute,
strike, or work stoppage against M-USA, M-Pak, or M-Int’l that may interfere
with the business activities of each respective company. None of M-USA, M-Pak,
M-Int’l, or their respective representatives or employees has committed any
unfair labor practices in connection with the operation of each company’s
respective business, and there is no pending or, to the knowledge of the
Stockholders, threatened charge or complaint against M-USA, M-Pak, or M-Int’l by
the National Labor Relations Board or any comparable Governmental Entity.
     (j) Schedule 3.10(j) to the Disclosure Schedule sets forth, and the
Stockholders have provided to Tyler true and correct copies of, each of the
following with respect to M-USA, M-Pak, and M-Int’l: (i) all employment
agreements with officers or employees; (ii) any severance agreements, programs,
policies, plans, or arrangements, whether or not written; (iii) all agreements
with consultants obligating either company to make annual cash payments in an
amount exceeding $10,000; and (iv) all non-competition agreements.
     (k) None of M-USA, M-Pak, or M-Int’l has amended or taken any other action
with respect to any of their respective Employee Plans or any of the plans,
programs, agreements, policies, or other arrangements described in this
Section 3.10 since the Latest Balance Sheet Date.
     Section 3.11. Taxes.
     (a) All returns and reports (the “Tax Returns”) of or with respect to any
Tax that are required to be filed by or with respect to M-USA, M-Pak, or M-Int’l
or their respective business

8



--------------------------------------------------------------------------------



 



or activities have been duly and timely filed. All Taxes that have been or are
due have been timely paid in full, except taxes that are being contested in good
faith by appropriate proceedings and for which M-USA, M-Pak, or M-Int’l, as
applicable, shall have set aside on its books adequate reserves. None of M-USA,
M-Pak, or M-Int’l is subject to taxation by any jurisdiction where it does not
file Tax Returns, except where the failure to do so would not have a Company
Material Adverse Effect. All withholding Tax requirements imposed on or with
respect to M-USA, M-Pak, and M-Int’l have been satisfied in full in all
respects. No penalty, interest, or other charge is due with respect to the late
filing of any such Tax Return or late payment of any such Tax.
     (b) Except as set forth on Schedule 3.11(b) to the Disclosure Schedule,
there is not in force any extension of time with respect to the due date for the
filing of any Tax Return of or with respect to M-USA, M-Pak, or M-Int’l nor any
waiver or agreement for any extension of time for the assessment, collection, or
payment of any Tax of or with respect each respective company.
     (c) There are no pending audits, actions, proceedings, investigations,
disputes, or claims with respect to or against M-USA, M-Pak, or M-Int’l for or
with respect to any Taxes; no assessment, deficiency, or adjustment has been
assessed or proposed with respect to any Tax Return of or with respect to M-USA,
M-Pak, or M-Int’l; and, to the knowledge of the Stockholders, there is no
reasonable basis on which any claim for material Taxes can be asserted against
M-USA, M-Pak, or M-Int’l, other than those disclosed (and to which are attached
true and complete copies of all audit or similar reports) on Schedule 3.11(c) to
the Disclosure Schedule. The Stockholders have delivered to Tyler correct and
complete copies of all Tax Returns, examination reports, and statements of any
deficiencies assessed against or agreed to by M-USA, M-Pak, or M-Int’l during
the past five years.
     (d) None of M-USA, M-Pak, M-Int’l, or the Stockholders is a party to any
written Tax allocation or sharing agreements or any unwritten Tax allocation or
sharing arrangements. None of M-USA, M-Pak, or M-Int’l is liable for the Taxes
of any Person under federal, state, foreign, or local law as a transferee,
successor, by contract, or otherwise.
     (e) Except for inchoate statutory liens for current Taxes not yet due, no
liens for Taxes exist upon the assets of M-USA, M-Pak, or M-Int’l.
     (f) None of M-USA, M-Pak, or M-Int’l shall be required to include any
amount in income for any taxable period beginning after the Latest Balance Sheet
Date as a result of a change in accounting method for any taxable period ending
on or before the Latest Balance Sheet Date or pursuant to any agreement with any
Tax authority with respect to any such taxable period.
     (g) Except as set forth on Schedule 3.11(g) to the Disclosure Schedule, no
property of M-USA, M-Pak, or M-Int’l is held in an arrangement for which
partnership Tax Returns are being filed, and none of M-USA, M-Pak, or M-Int’l
owns any interest in any controlled foreign corporation (as defined in section
957 of the Code), passive foreign investment company (as defined in section 1296
of the Code), foreign trust, or other Person the income of which is required to
be included in the income of M-USA, M-Pak, or M-Int’l.
     (h) No property of M-USA, M-Pak, or M-Int’l is subject to a safe-harbor
lease (pursuant to section 168(f) (8) of the Internal Revenue Code of 1954 as in
effect after the Economic Recovery Tax Act of 1981 and before the Tax Reform Act
of 1986) or is “tax-exempt

9



--------------------------------------------------------------------------------



 



use property” (within the meaning of section 168(h) of the Code) or “tax-exempt
bond financed property” (within the meaning of section 168(g) (5) of the Code).
     (i) Except as set forth on Schedule 3.11(i) to the Disclosure Schedule,
none of the transactions contemplated by this Agreement shall result in any Tax
liability or the recognition of any item of income or gain to M-USA, M-Pak, or
M-Int’l.
     (j) None of M-USA, M-Pak, or M-Int’l has made an election under section
341(f) of the Code, and none is a United States real property holding
corporation within the meaning of Code section 897(c)(2) during the applicable
period specified in Code section 897(c)(1)(A)(ii).
     Section 3.12. Certain Business Practices. To the knowledge of the
Stockholders, none of M-USA, M-Pak, or M-Int’l nor any director, officer, agent,
or employee of either has: (a) used any funds on behalf of such company for
unlawful contributions, gifts, entertainment, or other unlawful expenses
relating to political activity; (b) made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns or violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; or (c) made any other unlawful payment.
     Section 3.13. Brokers; Other Transactions. No broker, finder, or investment
banker is entitled to any brokerage, finders, or other fee or commission in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of M-USA, M-Pak, M-Int’l, or the Stockholders.
The Stockholders are not party or subject to any actual or prospective
agreement, arrangement, or understanding, written or oral, express or implied,
involving any transaction that is inconsistent with his execution and delivery
of this Agreement.
     Section 3.14. Insurance. Schedule 3.14 to the Disclosure Statement lists
all insurance policies currently in effect under which M-USA, M-Pak, or M-Int’l
is a beneficiary or an insured. As of the date of this Agreement, the
Stockholders are not aware of any notice that any of the policies listed on
Schedule 3.14 to the Disclosure Statement have been or shall be canceled prior
to its scheduled termination date, or would not be renewed substantially on the
same terms now in effect if the insured party requested renewal or has received
notice from any of its insurance carriers that any insurance premiums shall be
subject to increase in an amount materially disproportionate to the amount of
the increases with respect thereto (or with respect to similar insurance) in
prior years. None of M-USA, M-Pak, or M-Int’l is in default under any such
policy and all premiums due and payable with respect to such coverage have been
paid or accrued.
     Section 3.15. Properties. None of M-USA, M-Pak, or M-Int’l owns any real
estate. Except for liens arising in the ordinary course of business after the
date of this Agreement and properties and assets disposed of in the ordinary
course of business after the Latest Balance Sheet Date, each of M-USA, M-Pak,
and M-Int’l has good and indefeasible title, free and clear of all liens and
adverse claims, to all of its properties and assets, whether tangible or
intangible, reflected in the Latest Balance Sheet as being owned by such company
as of such date or purported to be owned on the date of this Agreement. All
buildings, fixtures, equipment, and other property and assets that are material
to the business of either M-USA, M-Pak, or M-Int’l that are held under leases
are held under valid instruments enforceable by each respective company in
accordance with their respective terms. The properties and equipment of each of
M-USA, M-Pak, and M-Int’l, including, without limitation, their information
systems, (i) are in good and serviceable condition, reasonable wear and tear
excepted, and (ii) are adequate for the uses to which they are being put and,
following the Closing Date and the consummation of the other transactions
contemplated hereby, shall have sufficient capacity to conduct each company’s
respective business in the same manner as such business is presently conducted.

10



--------------------------------------------------------------------------------



 



     Section 3.16. Intellectual Property. Schedule 3.16 to the Disclosure
Schedule sets forth a complete and correct list of each patent application,
trademark (whether or not registered), trademark application, trade name,
service mark, copyright and other proprietary intellectual property (including,
without limitation, proprietary computer software, whether in object or source
form) owned or used by M-USA, M-Pak, or M-Int’l (the “Company Intellectual
Property”). To the knowledge of the Stockholders, the Company Intellectual
Property, if any, is valid and enforceable, and M-USA, M-Pak, or M-Int’l, as the
case may be, has the exclusive right to use such Company Intellectual Property.
To the knowledge of the Stockholders, the current use by M-USA, M-Pak, or
M-Int’l of such Company Intellectual Property, if any, does not infringe the
rights of any other Person, and no other Person is infringing the rights of
M-USA, M-Pak, or M-Int’l, as the case may be, in any such Company Intellectual
Property.
     Section 3.17. Environmental Matters. Except for matters disclosed in
Schedule 3.17 of the Disclosure Schedule: (a) the properties, operations, and
activities of M-USA, M-Pak, and M-Int’l comply currently with, and have at all
times complied, in all material respects with, all applicable Environmental Laws
(as defined below); (b) none of M-USA, M-Pak, or M-Int’l (or their respective
properties or operations) is subject to any existing, pending, or, to the
knowledge of the Stockholders, threatened action, suit, claim, investigation,
inquiry, or proceeding by or before any Governmental Entity under any
Environmental Law; (c) there are no physical or environmental conditions
existing on any property used by M-USA, M-Pak, or M-Int’l or resulting from any
of their respective operations or activities, past or present, at any location,
that would give rise to any on-site or off-site remedial obligations or other
liabilities imposed under any Environmental Laws or that would affect the soil,
groundwater, surface water, or human health; (d) to the knowledge of the
Stockholders, there has been no exposure of any Person or property to hazardous
substances or any pollutant or contaminant, nor has there been any release of
hazardous substances or any pollutant or contaminant into the environment, by
M-USA, M-Pak, or M-Int’l or in connection with any of their respective
properties or operations; and (e) the Stockholders have made available to Tyler
all internal and external environmental audits and studies and all
correspondence on environmental matters in the possession of M-USA, M-Pak, or
M-Int’l relating to any of their respective current or former properties or
operations.
     For purposes of this Agreement, the term “Environmental Laws” means any and
all laws, statutes, ordinances, rules, regulations, or orders of any
Governmental Entity pertaining to health or the environment currently in effect
in any and all jurisdictions in which the Company owns property or conducts
business, including without limitation, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended; the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended; any state
Laws implementing the foregoing federal laws; and all other environmental
conservation or protection Laws. For purposes of this Agreement, the terms
“hazardous substance” and “release” have the meanings specified in CERCLA and
RCRA, and the term “disposal” has the meaning specified in RCRA; provided,
however, that to the extent the laws of the state in which the property is
located establish a meaning for “hazardous substance,” “release,” or “disposal”
that is broader than that specified in either CERCLA or RCRA, such broader
meaning shall apply.
     Section 3.18. Material Contracts; Licenses; Etc.
     (a) Schedule 3.18(a) to the Disclosure Schedule lists, as of the date of
this Agreement, each agreement, contract, or commitment to which M-USA, M-Pak,
or M-Int’l is a party or by which either is bound (i) involving a lease for real
property or consideration during the previous twelve months in excess of $50,000
or that could reasonably be expected to involve consideration in the twelve
month period following the date of this Agreement in excess of $50,000, or
(ii) that is otherwise material to the financial condition, results of
operations, or

11



--------------------------------------------------------------------------------



 



current or future business or operations of M-USA, M-Pak, or M-Int’l and that is
not otherwise listed pursuant to this Section 3.18.
     (b) Schedule 3.18(b) to the Disclosure Schedule contains a list and
description of all currently effective material permits, licenses, and
authorizations of and registrations and qualifications with, Governmental
Entities and self-regulatory organizations applicable to the business of M-USA,
M-Pak, or M-Int’l.
     (c) Except as set forth on Schedule 3.18(c) to the Disclosure Schedule,
none of the items required to be disclosed on Schedule 3.18 to the Disclosure
Schedule is terminable as the result of, has increased rights or obligations as
a result of, or becomes vested or accelerated by, or otherwise requires the
consent or other approval of any other Person with respect to or as a result of,
the transactions contemplated by this Agreement. Each of M-USA, M-Pak, and
M-Int’l is in compliance in all material respects under all leases, licenses,
agreements, contracts, permits, plans, and commitments by which any of their
respective properties or assets is bound and, to the knowledge of the
Stockholders, (i) no event has occurred that constitutes a violation or breach
of or a default (with the passage of time or the giving of notice or both) in
respect of any thereof, and (ii) each of the other parties thereto or bound
thereby has performed all the obligations required to be performed by it to date
and is not in default thereunder. Each of the items required to be disclosed in
Schedule 3.18 to the Disclosure Schedule is in full force and constitutes a
legal, valid, and binding obligation of M-USA, M-Pak, or M-Int’l, as the case
may be, and the other parties thereto, enforceable in accordance with its terms,
subject to the general principles of equity, regardless of whether considered in
a proceeding in equity or at law. The Stockholders do not know of any material
client or customer that intends to terminate its relationship with M-USA, M-Pak,
or M-Int’l as a result of the consummation of the transactions contemplated by
this Agreement or any of the related transactions. True and complete copies of
all items required to be disclosed on Schedule 3.18 to the Disclosure Schedule
have been delivered to Tyler.
     Section 3.19. Contracts to Acquire an Interest in the Company. Other than
this Agreement, there are no contracts, agreements, understandings, or other
rights, whether written or oral, granted by M-USA, M-Pak, M-Int’l, or the
Stockholders to any Person pursuant to which such Person may be entitled to
receive an equity interest in M-USA, M-Pak, or M-Int’l or any payment with
respect thereto.
     Section 3.20. Employees.
     (a) Schedule 3.20(a) to the Disclosure Schedule sets forth an accurate,
correct, and complete list of all employees of each of M-USA, M-Pak, and M-Int’l
as of the Closing Date, including name, title or position, the present annual
compensation or wage rate, any interests in any bonus or incentive compensation
plan, and any other perquisite or form of non-cash compensation. To the
knowledge of the Stockholders, no employee is subject to a non-competition or
any other form of agreement, whether written or oral, that would prevent such
employee from continuing as an employee of M-USA, M-Pak, M-Int’l, or Tyler, as
the case may be, upon consummation of the transactions contemplated by this
Agreement or devoting his or her full talents, knowledge, and efforts to M-USA,
M-Pak, M-Int’l, or Tyler, as the case may be, upon consummation of the
transactions contemplated by this Agreement.
     (b) Schedule 3.20(b) to the Disclosure Schedule sets forth an accurate and
complete list of all loans, debts, and other obligations (collectively,
“Employee Loans”) owed by any employee of M-USA, M-Pak, or M-Int’l to M-USA,
M-Pak, or M-Int’l, respectively, that shall remain outstanding after the
Closing.

12



--------------------------------------------------------------------------------



 



     Section 3.21. Securities Law Matters. Each Stockholder represents and
warrants to Tyler the following:
     (a) Stockholder is an “accredited investor” as that term is defined in
Rule 501 of Regulation D under the Securities Act.
     (b) Stockholder, by reason of his business and financial experience, has
the capacity to protect his interests in investments in illiquid securities such
as the Tyler Shares. Stockholder has carefully evaluated his financial resources
and investment position and the risks associated with an investment in the Tyler
Shares and is able to bear the economic risk of such investment. Stockholder has
adequate means for providing for his current needs and personal contingencies
and has no need for liquidity in this investment. Stockholder’s overall
commitment to investments that are not readily marketable is not
disproportionate to his net worth and Stockholder’s investment in the Tyler
Shares shall not cause such overall commitment to become excessive.
     (c) Stockholder has reviewed the merits of an investment in the Tyler
Shares with tax and legal counsel and an investment advisor to the extent deemed
advisable by Stockholder. Stockholder acknowledges that he has been given a full
opportunity to ask questions of and to receive answers from the officers,
agents, and representatives of Tyler concerning the terms and conditions of the
investment and the business of Tyler and to obtain such other information as
desired in order to evaluate an investment in the Tyler Shares. Stockholder
further acknowledges that he has relied solely upon his own independent
investigations, and has received no representation or warranty from Tyler or any
of its affiliates, employees, or agents, other than as set forth herein.
Stockholder further acknowledges and understands that no federal or state agency
has made any finding or determination as to the fairness of an investment in, or
any recommendation or endorsement of, the Tyler Shares.
     (d) Stockholder understands that the Tyler Shares to be issued pursuant to
this Agreement shall constitute “restricted securities” within the meaning of
Rule 144 under the Securities Act and may not be sold, pledged, or otherwise
transferred in the absence of an effective registration statement pertaining
thereto under the Securities Act and under any applicable state securities laws
or an exemption from the registration requirements thereof. Stockholder further
understands that each certificate representing the Tyler Shares shall bear
substantially the legend set forth in Section 1.03(d).
     (e) Stockholder acknowledges and agrees that the sale of Tyler Shares shall
be solely for Stockholder’s account, and not for the account of any other Person
or with a view to any resale or distribution thereof. Stockholder understands
that the Tyler Shares have not been registered under the Securities Act, or the
securities laws of certain states, in reliance upon specific exemptions from
registration thereunder, and agrees that the Tyler Shares may not be sold,
offered for sale, transferred, pledged, hypothecated or otherwise disposed of
except in compliance with the Securities Act and applicable state securities
laws. Stockholder further understands that Tyler has no obligation and does not
intend to cause the Tyler Shares to be registered under the Securities Act or to
comply with any exemption under the Securities Act.
     (f) Stockholder understands that the representations and warranties set
forth in this Section 3.21 are being provided to determine whether the Tyler
Shares may be issued to Stockholder pursuant to section 4(2) of the Securities
Act and similar exemptions under applicable state securities laws. Stockholder
shall notify Tyler immediately of any change in any such information occurring
prior to the Closing.

13



--------------------------------------------------------------------------------



 



     Section 3.22 Debt Owed to Stockholder. As of the Closing Date, there are no
outstanding loans or other debt obligations due to any Stockholder from the
Company, and all debt obligations owed by the Company to any Stockholder prior
to Closing shall have been forgiven by such Stockholder prior to the Closing
Date.
Article IV
Representations and Warranties of Tyler
     Tyler hereby represents and warrants to the Stockholders as follows:
     Section 4.01. Organization. Tyler is a corporation duly organized, validly
existing, and in good standing under the laws of Delaware, and is duly qualified
and in good standing to do business as a foreign corporation in each
jurisdiction in which the failure to be so qualified and in good standing would
affect the validity or enforceability of this Agreement or would have a Tyler
Material Adverse Effect. The term “Tyler Material Adverse Effect” means any
change, effect, or condition that, individually or when taken together with all
other such changes, effects, or conditions of a similar nature, would be
materially adverse to the business, operations, assets, financial condition, or
results of operations of Tyler.
     Section 4.02. Authority. Tyler has all requisite corporate power and
authority to execute and deliver this Agreement and the Ancillary Agreements, to
perform its obligations hereunder and thereunder, and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Ancillary Agreements by Tyler and the consummation by Tyler of
the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action and no other corporate proceedings on the part of
Tyler is necessary to authorize this Agreement and the Ancillary Agreements or
to consummate the transactions contemplated hereby and thereby. This Agreement
and the Ancillary Agreements have been duly executed and delivered by Tyler and,
assuming the due authorization, execution, and delivery of this Agreement and
the Ancillary Agreements by the Stockholders, constitute the legal, valid, and
binding obligations of Tyler, enforceable in accordance with their respective
terms, subject to the general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
     Section 4.03. No Conflict; Required Filings and Consents.
     (a) The execution and delivery of this Agreement and the Ancillary
Agreements by Tyler do not, and the consummation of the transactions
contemplated hereby and thereby shall not, (i) conflict with or violate the
organizational and governing documents of Tyler, in each case as amended or
restated as of the date of this Agreement (including, without limitation, the
certificate of incorporation or bylaws); (ii) to the knowledge of Tyler,
conflict with or violate any Laws applicable to Tyler or by which any of its
properties is bound or subject; or (iii) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
accelerations or cancellation of, or result in the creation of a lien or
encumbrance on any of the properties or assets of Tyler pursuant to, any
material note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise, or other instrument or obligation to which Tyler is a party
or by or to which Tyler or any of its respective properties is bound or subject.
     (b) The execution and delivery of this Agreement and the Ancillary
Agreements by Tyler does not, and the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements shall not, require
Tyler to obtain any consent, license, permit, approval,

14



--------------------------------------------------------------------------------



 



waiver, authorization, or order of, or to make any filing with or notification
to, any Governmental Entity.
     Section 4.04. Financial Ability to Close. Tyler has, and at Closing shall
have, the financial ability to perform its obligations under this Agreement.
     Section 4.05. Public Filings. Tyler has made available to the Stockholders
true and complete copies of its annual report on Form 10-K for the fiscal year
ended December 31, 2004, its quarterly reports on Form 10-Q for fiscal quarters
ended March 31, 2005, June 30, 2005, and September 30, 2005, respectively, all
current reports on Form 8-K filed since January 1, 2005, and its proxy statement
in connection with the 2005 annual meeting of stockholders (collectively, the
“SEC Documents”) and shall make available to the Stockholders any similar SEC
Documents filed with the U.S. Securities and Exchange Commission (the “SEC”). As
of their respective filing dates, each SEC Document complied, or shall comply,
in all material respects with the requirements of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and as of their respective dates none of
the SEC Documents contained, or shall contain, any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
     Section 4.06. No Material Adverse Change. There has been no material
adverse effect on the business, operations, assets, financial condition, or
results of operations of Tyler or its ability to consummate the transactions
contemplated hereby since the annual report on Form 10-K for the period ended
December 31, 2004, except as may be disclosed by Tyler in any SEC Document.
     Section 4.07. Securities Law Compliance. Assuming the representations and
warranties of Stockholders set forth in Section 3.21 hereof are true and
correct, the issuance of the Tyler Shares pursuant to this Agreement shall be
exempt from the registration requirements of the Securities Act and all
applicable state securities or “Blue Sky” laws. Tyler has given each Stockholder
and his respective agents, and agrees to continue to give each Stockholder and
his respective agents through the Closing Date, the opportunity to ask questions
of, and receive answers from, executive officers of Tyler concerning Tyler and
the Tyler Shares.
Article V
Covenants
     Section 5.01. Stockholder Release. Effective as of the Closing Date, each
Stockholder, for himself and his heirs, executors, administrators, successors,
and assigns, hereby fully and unconditionally releases and forever discharges
and hold harmless each of M-USA, M-Pak, and M-Int’l and each of their respective
officers, directors, successors, and assigns from any and all claims, demands,
losses, costs, expenses (including reasonable attorneys’ fees and expenses),
obligations, liabilities, and/or damages (collectively, “Claims”) of every kind
and nature whatsoever, whether or not now existing or known, relating in any
way, directly or indirectly, to M-USA, M-Pak, or M-Int’l that such Stockholder
may now have or may hereafter claim against M-USA, M-Pak, M-Int’l, or any of
their respective employees, officers, directors, successors, and assigns,
arising prior to the Closing; provided, however, that the foregoing release does
not in any way affect any Claims that any Stockholder may have that may arise
under this Agreement or the Ancillary Agreements.
     Section 5.02. Consent of the Stockholders. For purposes of the state
corporate law governing M-USA, this Agreement constitutes the written consent of
the Stockholders with respect to the sale of the

15



--------------------------------------------------------------------------------



 



M-USA Shares and the business of M-USA to Tyler, approving the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.
     Section 5.03. Information for Filings. Subject to the requirements of
Section 4.03(b) herein, each Stockholder shall furnish Tyler with all
information concerning himself, M-USA, M-Pak, and M-Int’l as may be required for
inclusion in any application or filing made by Tyler to any Governmental Entity
in connection with the transactions contemplated by this Agreement.
     Section 5.04. Publicity. Tyler and the Stockholders shall cooperate with
each other in the development and distribution of all news releases and other
public disclosures relating to the transactions contemplated by this Agreement.
Neither Tyler, on the one hand, nor any Stockholder, on the other hand, shall
issue or make, or allow to have issued or made, any press release or public
announcement concerning the transactions contemplated by this Agreement without
the advance approval in writing of the form and substance thereof by the other
parties, unless otherwise required by applicable legal or stock exchange
requirements.
     Section 5.05. Transaction Costs. Each of the Stockholders and Tyler shall
pay all attorneys’, accountants’, finders’, brokers’, investment banking and
other fees, costs and expenses incurred by such party in connection with the
preparation, negotiation, execution, and performance of this Agreement or any of
the transactions contemplated by this Agreement.
     Section 5.06. Competition.
     (a) Each Stockholder acknowledges and agrees that this Agreement is entered
into in connection with the sale of a business and that, as part of the
consideration and as a material inducement for the execution of this Agreement
and the purchase of the business, Tyler has required that the Stockholders enter
into this Section 5.06. Each Stockholder acknowledges and agrees that Tyler
would not enter into this Agreement or purchase the business absent such
Stockholder’s covenants contained in this Section 5.06. Each Stockholder also
acknowledges that Tyler’s acquisition of the business includes the acquisition
of special and confidential knowledge and information known only to the
Stockholders regarding the business, including information regarding operations,
plans, strategies, markets, methods of competing, customers and potential
customers, vendors and potential vendors, suppliers, intellectual property,
know-how, trade secrets, and other information, which knowledge and information
would provide invaluable benefits to competitors and potential competitors of
Tyler and the use, loss, dilution, or impairment of which by such Stockholder or
any other Person could materially damage Tyler and the business acquired. Each
Stockholder also acknowledges that the nature of the business is not confined by
geography and that current technology and business and communications methods
enable and shall enable each Stockholders and his Affiliates to offer products
and services and conduct business with customers and potential customers and
other Persons having business dealings with Tyler related to the business
without regard to geographic location.
     (b) Each Stockholder covenants and agrees that, for a period beginning on
the Closing Date and ending on the fifth anniversary of the Closing Date (the
“Non-Compete Applicable Date”), without the written permission of Tyler, he
shall not, directly or indirectly, anywhere within the United States (the
“Non-Compete Area”): (i) engage (whether as owner, partner, stockholder,
investor, employee, adviser, consultant, contracting party, or referring source,
or otherwise) in any business that is substantially similar to or in competition
with the business conducted by Tyler or its successors or Affiliates (including,
without limitation, M-USA, M-Pak, and M-Int’l) at any time prior to the
Non-Compete Applicable Date, including, but not limited to, the provision of
information technology products and services to schools,

16



--------------------------------------------------------------------------------



 



institutions of higher learning, and/or Governmental Entities (except that each
Stockholder may beneficially own less than 3% of the common equity of a publicly
traded entity); (ii) solicit or attempt to solicit any competing business or
competing employment from any Person that Stockholder or any person that
reported, directly or indirectly, to Stockholder during the term of
Stockholder’s employment called upon, solicited, or conducted business with as
of prior to the Non-Compete Applicable Date, including, but not limited to,
customers, clients, and prospective customers and clients of Tyler and its
successors or Affiliates (including, without limitation, M-USA, M-Pak, and
M-Int’l), in each instance for the purpose of employing such services in a
manner that competes with the business of Tyler as set forth in
Section 5.06(b)(i); or (iii) recruit or hire, attempt to or assist in any
attempt to recruit or hire, or discuss employment or hiring with, any Person who
is an employee of Tyler or its successors or Affiliates (including, without
limitation, M-USA, M-Pak, and M-Int’l).
     (c) Each Stockholder acknowledges that this Section 5.06 is necessary to
protect the interests of Tyler and its Affiliates and that the restrictions and
remedies contained in this Agreement are reasonable in light of the
consideration and other value that Stockholder has accepted pursuant to this
Agreement. If any provision of this Section 5.06 should be found by any court of
competent jurisdiction to be unreasonable by reason of its being too broad as to
the period of time, territory, and/or scope, then, and in that event, such
provision shall nevertheless remain valid and fully effective, but shall be
considered to be amended so that the period of time, territory, and/or scope set
forth shall be changed to be the maximum period of time, the largest territory,
and/or the broadest scope, as the case may be, that would be found reasonable
and enforceable by such court.
     Section 5.07. Confidential Information.
     (a) Each Stockholder acknowledges that he has had access to confidential
information of M-USA, M-Pak, and M-Int’l, and may in the future have access to
information proprietary to, used by, or in the possession of Tyler and its
Affiliates (including, without limitation, M-USA, M-Pak, and M-Int’l), or any of
their respective customers or not generally known in the industry, including,
but not limited to, records regarding sales, price and cost information,
marketing plans, trade secrets, know-how, computer programs, source code,
intellectual property, customer names, customer lists, sales techniques,
distribution plans or procedures, and other material relating to the business of
Tyler and its Affiliates, including, without limitation, M-USA, M-Pak, and
M-Int’l (the “Confidential Information”), and for himself and for each Person
that is an entity that is controlled by Stockholder agrees for the period
equivalent to the non-competition covenant in Section 5.06, not to use the
Confidential Information other than for the sole benefit of Tyler or its
Affiliates or to disclose such Confidential Information to any Person that is
not an officer or employee (except that if, at such time, such Confidential
Information is subject to a policy of Tyler or its Affiliates restricting
disclosure to non-officers, Stockholder shall not disclose such information to
non-officers) of Tyler at the time of such disclosure, without the prior written
consent of Tyler; provided, however, that nothing herein shall prevent any
Stockholder from disclosing any such information (i) pursuant to the order of
any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process, (ii) to the extent that such information becomes publicly available
other than by reason of disclosure by Stockholder in violation of this
paragraph, and (iii) to Stockholder’s legal counsel and other experts or agents
who are informed of the confidential nature of such information. Each
Stockholder further acknowledges that this covenant to maintain Confidential
Information is necessary to protect the goodwill and proprietary interests of
Tyler and its Affiliates (including, without limitation, M-USA, M-Pak, and
M-Int’l) and that the restriction

17



--------------------------------------------------------------------------------



 



against the disclosure of Confidential Information and the associated remedies
are reasonable in light of the consideration and other value Stockholder has
accepted pursuant to this Agreement.
     (b) Each Stockholder agrees on request of Tyler after the Closing Date
immediately to, at Stockholder’s option, either destroy and certify the same in
writing or surrender to Tyler all Confidential Information and all copies
thereof and information containing Confidential Information in such
Stockholders’s possession or control as well as all other papers, documents,
electronic media, or property of Tyler or its successors or Affiliates
(including, without limitation, M-USA, M-Pak, and M-Int’l) coming into his
possession or control.
     (c) If any provision of this Section 5.07 should be found by any court of
competent jurisdiction to be unreasonable by reason of its being too broad as to
the period of time, territory, and/or scope, then, and in that event, such
provision shall nevertheless remain valid and fully effective, but shall be
considered to be amended so that the period of time, territory, and/or scope set
forth shall be changed to be the maximum period of time, the largest territory,
and/or the broadest scope, as the case may be, which would be found reasonable
and enforceable by such court.
     Section 5.08. Securities Law Covenant to Permit Use of Rule 144. To make
available to the Stockholders the benefits of Rule 144 under the Securities Act,
Tyler agrees to (i) use its best efforts to make and keep public information
available as those terms are understood as defined in Rule 144 (or any successor
rule thereto); and (ii) furnish to the Stockholders, so long as they own any
Tyler Shares, upon request: (A) a written statement by Tyler as to its
compliance with the reporting requirements of Rule 144, the Securities Act, and
the Exchange Act; and (B) a copy of the most recent annual or quarterly report
of Tyler and such other reports and documents filed with the SEC by Tyler.
     Section 5.09. Tax Matters.
     (a) Liability for Tax Matters. The Stockholders shall be liable for and
pay, and pursuant to Article VI shall indemnify and hold harmless Tyler and its
Affiliates (including, without limitation, M-USA, M-Pak, and M-Int’l following
the consummation of the transactions contemplated hereby) from and against all
Taxes (whether assessed or unassessed) applicable to the business, assets, or
results of operations of the Company in each case attributable to all periods of
time up to and including the Closing Date. The Stockholders shall be entitled to
any refund or credit therefor of any Taxes applicable to the business, assets,
or results of operations of the Company in each case attributable to all periods
of time up to and including the Closing Date. Tyler shall be liable for and pay,
and pursuant to Article VI shall indemnify and hold harmless the Stockholders
from and against all Taxes (whether assessed or unassessed) applicable to the
business, assets, or results of operations of the Company in each case
attributable to all periods of time following the Closing Date. Tyler shall be
entitled to any refund or credit therefor of any Taxes applicable to the
business, assets, or results of operations of the Company in each case
attributable to all periods of time following the Closing Date.
     (b) No Distributions. The Stockholders shall not cause M-USA to make any
dividend or other distribution to the Stockholders for the purpose of paying any
Tax or for any other reason at any time after the Latest Balance Sheet Date.
     (c) Tax Returns. Each party shall prepare and timely file when due all Tax
Returns in respect of pre-Closing Date and post-Closing Date tax periods that
are required under applicable Law with respect to the business, assets, and
results of operations of the Company, and shall each remit (or cause to be
remitted) any Taxes due in respect of such returns.

18



--------------------------------------------------------------------------------



 



     (d) Reimbursement; Notice. Each party shall promptly pay the other for any
Taxes for which such party is liable under this Section 5.09, but in no event
later than five (5) days prior to the due date of the paying of such Taxes. The
parties agree to negotiate in good faith to resolve any disputes regarding the
payment of any Taxes pursuant to this Section 5.09. Within a reasonable period
of time prior to the payment of any such Tax, the party paying such Tax shall
give written notice to the other party of the Tax payable and the portion that
is the liability of such party, although failure to do so shall not relieve the
other party from its liability hereunder.
     (e) Assistance and Cooperation. After the Closing Date, each party shall
(and shall cause its respective Affiliates, representatives, and agents to):
     (i) assist the other party in preparing any Tax Returns that such other
party is responsible for preparing and filing in accordance with this Section
5.09;
     (ii) cooperate fully in preparing for any audits of, or disputes with
taxing authorities regarding, any Tax Returns described in this Section 5.09;
and
     (iii) making available to the other party and to any taxing authority as
reasonably requested all information, records, and documents relating to the
Taxes described in this Section 5.09.
     5.10. Section 338(h)(10) Election. The parties shall join in an election to
have the provisions of Section 338(h)(10) of the Code (a “338 Election”) apply
to the acquisition of the M-USA Shares. The allocation of the Purchase Price
(or, if applicable, the “modified aggregate deemed sale price”) among the
Company’s assets shall be made in accordance with Section 338 and the Treasury
Regulations issued thereunder and any comparable provisions of state or local
law, as applicable. Such allocation shall be determined by Tyler and delivered
to the Stockholders at least 90 days prior to the date an IRS Form 8023 is
required to be filed in respect of the acquisition of the Shares (the “Proposed
Allocation”). The Stockholders shall accept the Proposed Allocation unless it
would be unreasonable to do so. If the Stockholders believe that the Proposed
Allocation is unreasonable, they shall notify Tyler within 30 days of receipt of
the Proposed Allocation and the manner in which the Stockholders would modify
the Proposed Allocation to make it reasonable. Tyler and the Stockholders shall
work together in good faith to timely resolve any differences and arrive at a
final allocation (the “Final Allocation”). Tyler and the Stockholders shall each
file Internal Revenue Service Form 8023 (and any applicable forms required under
state or local law) in respect of each 338 Election in a timely manner
consistent with the Final Allocation and shall not take any position on any Tax
Return that is inconsistent with the Final Allocation.
Article VI
Indemnification
     Section 6.01. Indemnification of Tyler. The Stockholders shall indemnify
and hold Tyler, its subsidiaries, and their respective directors, officers,
employees, and agents (collectively, the “Tyler Parties”) harmless from any and
all Claims that any Tyler Party may suffer or incur as a result of or relating
to the breach or inaccuracy (except that in determining the dollar amount of
Claims resulting from the breach or inaccuracy of any representation or warranty
that is qualified by the concept of materiality, such qualification shall not be
taken into account) of any of the representations, warranties, covenants, or
agreements made by the Stockholders in this Agreement; provided, however, that
(a) the Tyler Parties shall not be entitled to indemnification under this
Section 6.01 for Claims unless the

19



--------------------------------------------------------------------------------



 



aggregate amount of all Claims exceeds $150,000, in which case the Tyler Parties
shall be entitled to indemnification for amounts only in excess of $150,000;
(b) the Tyler Parties shall not be entitled to indemnification under this
Section 6.01 for Claims if and to the extent that Claims aggregate more than
$4,800,000; and (c) the foregoing limitations set forth in Section 6.01(a) and
(b) shall not apply with respect to any Claims arising under any breach of the
representations, warranties, and covenants set forth in Sections 1.01, 2.03,
3.01(b), 3.01(c), 3.01(d), 3.03, 3.04, 3.13, 3.21, 3.22, 5.01, 5.05, 5.06, 5.07,
5.09, and 5.10.
     Section 6.02. Indemnification of Stockholders. Tyler shall indemnify and
hold the Stockholders and each of their respective heirs and agents
(collectively, the “Stockholder Parties”) harmless from any and all Claims that
any Stockholder Party may suffer or incur as a result of or relating to the
breach or inaccuracy (except that in determining the dollar amount of Claims
resulting from the breach or material inaccuracy of any representation or
warranty that is qualified by the concept of materiality, such qualification
shall not be taken into account), of any of the representations, warranties,
covenants, or agreements made by Tyler in this Agreement or pursuant to the
Ancillary Agreements; provided, however, that (a) the Stockholder Parties shall
not be entitled to indemnification under this Section 6.02 for Claims unless the
aggregate amount of all Claims exceeds $150,000, in which case the Stockholder
Parties shall be entitled to indemnification for amounts only in excess of
$150,000; (b) the Stockholder Parties shall not be entitled to indemnification
under this Section 6.02 for Claims if and to the extent that Claims aggregate
more than $4,800,000; and (c) the foregoing limitations set forth in Sections
6.02(a) and (b) shall not apply with respect to any Claims arising under any
breach of the representations, warranties, and covenants set forth in
Sections 1.02, 2.02, 4.02, 4.07, 5.05, 5.08, 5.09, and 5.10.
     Section 6.03. Notice. Any party entitled to receive indemnification under
this Article VI (the “Indemnified Party”) agrees to give prompt written notice
to the party or parties required to provide such indemnification (the
“Indemnifying Parties”) upon the occurrence of any indemnifiable claim or the
assertion of any claim or the commencement of any action or proceeding in
respect of which such a claim may reasonably be expected to occur (a “Loss
Claim”), but the Indemnified Party’s failure to give such notice shall not
affect the obligations of the Indemnifying Party under this Article VI except to
the extent that the Indemnifying Party is materially prejudiced thereby and
shall not affect the Indemnifying Party’s obligations or liabilities otherwise
than under this Article VI. Such written notice shall set forth a reference to
the event or events forming the basis of such Loss or Loss Claim and the
estimated amount involved, unless such amount is uncertain or contingent, in
which event the Indemnified Party shall give a later written notice when the
amount becomes fixed or determinable.
     Section 6.04. Defense of Claims. The Indemnifying Party may elect to assume
and control the defense of any Loss Claim, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of expenses
related thereto, if (a) the Indemnifying Party provides reasonable evidence to
the Indemnified Party of its financial ability to satisfy such indemnification
obligation; (b) the Loss Claim does not seek to impose any liability or
obligation on the Indemnified Party other than for money damages; and (c) the
Loss Claim does not relate to the Indemnified Party’s relationship with its
customers or employees. If such conditions are satisfied and the Indemnifying
Party elects to assume and control the defense of a Loss Claim, then (i) the
Indemnifying Party shall not be liable for any settlement of such Loss Claim
effected without its prior written consent; (ii) the Indemnifying Party may
settle such Loss Claim without the consent of the Indemnified Party; and
(iii) the Indemnified Party may employ separate counsel and participate in the
defense thereof, but the Indemnified Party shall be responsible for the fees and
expenses of such counsel unless the Indemnifying Party has failed to adequately
assume the defense of such Loss Claim or to employ counsel with respect thereto.
If such conditions are not satisfied, the Indemnified Party may assume and
control the defense of the Loss Claim; provided, however, that the Indemnified
Party may not settle any such Loss Claim

20



--------------------------------------------------------------------------------



 



without the consent of the Indemnifying Party, which consent shall not be
unreasonably withheld (and the Indemnifying Party shall not be liable for any
Claims resulting from a settlement effected in violation of this clause).
     Section 6.05. Calculation of Loss Claim. The indemnification obligation of
an Indemnifying Party shall be reduced so as to give effect to any net reduction
in federal, state, local, or foreign income or franchise tax liability realized
at any time by it in connection with the satisfaction of a Claim with respect to
which indemnification is sought hereunder (which for purposes of this
Section 6.05, the parties agree shall be based upon a marginal tax rate of
thirty-five percent (35%)). The indemnification obligation of an Indemnifying
Party shall also be reduced to the extent of any insurance proceeds available;
provided, however, that the appropriate claimant shall use its commercially
reasonable efforts to obtain insurance proceeds from its applicable insurance
coverage. Additionally, the Indemnified Party shall refund to the Indemnifying
Party any amount of its Losses that are subsequently recovered by it pursuant to
a settlement or otherwise.
     Section 6.06. Survival of Representations and Warranties; Remedies. All
representations and warranties made in or pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and continue for a period of eighteen
(18) months from the Closing Date; provided, however, that (a) the
representations and warranties contained in Sections 3.01(b), 3.01(c), 3.03,
3.04, and 4.02 shall survive indefinitely, (b) the representations and
warranties contained in Sections 3.11 and 3.17 shall survive for a period equal
to all applicable statute of limitations regarding Claims made with respect to
such subject matter, and (c) any claim for indemnity under this Article VI shall
survive the time at which it would otherwise terminate if a claim for
indemnification shall have been commenced prior to such time and such claim or
proceeding is pending and is being maintained in good faith, then such claim
shall continue until the final disposition of such claim. Each party agrees that
no other party to this Agreement shall be under any duty, express or implied, to
make any investigation of any representation or warranty made by any other party
to this Agreement, and that no failure to so investigate shall be considered
negligent or unreasonable. All remedies under this Agreement shall be cumulative
and not exclusive.
Article VII
Miscellaneous
     Section 7.01. Notices. All notices that are required or may be given
pursuant to this Agreement must be in writing and delivered personally, by a
recognized courier service, by a recognized overnight delivery service, by
telecopy or by registered or certified mail, postage prepaid, to the parties at
the following addresses (or to the attention of such other person or such other
address as any party may provide to the other parties by notice in accordance
with this Section 7.01):
          If to Tyler:
Tyler Technologies, Inc.
5949 Sherry Lane, Suite 1400
Dallas, Texas 75225
Attention: General Counsel
Telecopy: (972) 713-3741

21



--------------------------------------------------------------------------------



 



          If to the Stockholders:
MazikUSA, Inc.
2604 Dempster, Suite 406
Park Ridge, Illinois 60068
Telecopy: (847) 375-9251
          with a copy to:
Frank J. Martinez, Esq.
The Martinez Group PLLC
55 Poplar Street, Suite 1-D
Brooklyn Heights, NY 11202-6930
Telecopy: (718) 222-0481
Any such notice or other communication shall be deemed to have been given and
received on the day it is personally delivered and signed for by addressee or,
if delivered by courier or overnight delivery service or sent by telecopy or
mailed, three days after sending.
     Section 7.02. Further Assurances. Each party agrees to execute any and all
documents and to perform such other acts as may be necessary or expedient to
further the purposes of this Agreement and the transactions contemplated by this
Agreement.
     Section 7.03. Counterparts. This Agreement may be executed in one or more
counterparts for the convenience of the parties to this Agreement, all of which
together shall constitute one and the same instrument.
     Section 7.04. Certain Definitions. For the purposes of this Agreement, the
following terms have the meanings specified:
     (a) “Affiliate” means a Person that directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, the first mentioned Person.
     (b) “Code” means the Internal Revenue Code of 1986, as amended.
     (c) “Control” (including the terms “controlling,” “controlled,” “controlled
by,” and “under common control with”) means the possession, directly or
indirectly, or as trustee or executor, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of securities, or as trustee or executor, by contract or credit
arrangement or otherwise.
     (d) “Knowledge” or “to the knowledge of” and other phrases of like
substance are to be broadly construed (i) to include the knowledge of the Person
making the representation and (ii) to represent that the Person making the
representation has made or caused such inquiry and investigation to be made into
the matter represented to be true as such Person in good faith believes to be
reasonable and sufficient.
     (e) “Person” shall be broadly construed to include to mean an individual,
corporation, partnership, association, trust, unincorporated organization,
Governmental Entity, other entity or group (as used in Section l3(d) of the
Exchange Act).

22



--------------------------------------------------------------------------------



 



     (f) “Tax” or “taxes” means any and all taxes, charges, fees, levies,
assessments, duties, or other amounts payable to any federal, state, local, or
foreign taxing government, authority, or agency, including, without limitation,
(i) income, franchise, profits, gross receipts, minimum, alternative minimum,
estimated, ad valorem, value added, sales, use, service, real or personal
property, capital stock, license, payroll, withholding, disability, employment,
social security, workers compensation, unemployment compensation, utility,
severance, excise, stamp, windfall profits, transfer, and gains taxes;
(ii) customs, duties, imposts, charges, levies, or other similar assessments of
any kind; and (iii) interest, penalties, and additions to tax imposed with
respect thereto.
     Section 7.05. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned or delegated by
any party, without the prior written consent of the other parties; except that
Tyler may assign its rights (but not its obligations) under this Agreement to
any direct or indirect subsidiary of Tyler. This Agreement is not intended to
confer any rights or benefits to any Person (including, without limitation, any
employees of M-USA, M-Pak, or M-Int’l) other than the parties to this Agreement
and the indemnification rights pursuant to Section 6.01 to the Tyler Parties and
pursuant to Section 6.02 to the Stockholder Parties.
     Section 7.06. Entire Agreement. This Agreement and the related documents
contained as Exhibits and Schedules to this Agreement or expressly contemplated
by this Agreement contain the entire understanding of the parties relating to
the subject matter hereof and supersede all prior written or oral and all
contemporaneous oral agreements and understandings relating to the subject
matter hereof. This Agreement cannot be modified or amended except in writing
signed by the party against whom enforcement is sought. The Exhibits and
Schedules to this Agreement are hereby incorporated by reference into and made a
part of this Agreement for all purposes.
     Section 7.07. Specific Performance. The parties hereby acknowledge and
agree that the failure of any party to perform its agreements and covenants
under this Agreement, including, without limitation, failure to take all actions
as are necessary on its part to the consummation of the transactions
contemplated by this Agreement or any violation of the covenants set forth in
Sections 5.06 and 5.07, may cause irreparable injury to the other parties for
which damages, even if available, may not be an adequate remedy. Accordingly,
each party hereby agrees that any other party may seek injunctive relief by any
court of competent jurisdiction to compel performance of such party’s
obligations and to the granting by any court of the remedy of specific
performance of its obligations under this Agreement or any Ancillary Agreement.
     Section 7.08. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the substantive laws of the State of Texas,
without giving effect to any conflicts-of-law, rule, or principle that might
require the application of the laws of another jurisdiction.
     Section 7.9. Jurisdiction; Venue; Service of Process. Each party hereby
consents and agrees that the federal or state courts of the State of Texas
(located in Dallas, Texas) shall have jurisdiction to hear, determine, and
enforce any claims or disputes arising out of or related to the provisions of
this Agreement. Each party hereby irrevocably waives any objection to the laying
of venue in such courts, including, without limitation, any claim based on
improper venue or forum non conveniens. Nothing in this Agreement shall be
deemed or operate to preclude the enforcement of any judgment or order obtained
in such forum or the taking of any action under this Agreement to enforce such
judgment or order in any other forum. Each party hereby agrees that service of
all writs, process, and summons in any suit, claim, action, or proceeding
arising out of or related to the

23



--------------------------------------------------------------------------------



 



provisions of this Agreement may be made by certified mail, return receipt
requested, in accordance with Section 7.01.
     IN WITNESS WHEREOF, each of the parties to this Agreement has caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

                  TYLER TECHNOLOGIES, INC.,         a Delaware corporation    
 
           
 
  By:        
 
           
 
  Name:   H. Lynn Moore, Jr.    
 
  Title:   Vice President and General Counsel    
 
                STOCKHOLDERS    
 
                            M.A. “Sid” Siddiqui      
 
                          Syed Abu Fahad    
 
                            Mohammed Asif    

24



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS
Disclosure Schedules:

     
Schedule 3.01(c)
  Equity Interest Holders of M-Int’l
Schedule 3.07(a)
  Company Financial Statements
Schedule 3.07(c)
  Liabilities
Schedule 3.10(a)
  Employee Plans
Schedule 3.10(c)
  Employees Not Terminable At Will
Schedule 3.10(e)
  Employer Contribution Plans
Schedule 3.10(j)
  Employment, Severance, and Non-Compete Agreements
Schedule 3.11(b)
  Extensions to File Tax Returns
Schedule 3.11(c)
  Tax Audits
Schedule 3.11(g)
  Interests in Foreign Corporations
Schedule 3.11(i)
  Tax Liability to Company Caused by this Agreement
Schedule 3.14
  Insurance
Schedule 3.16
  Company Intellectual Property
Schedule 3.17
  Environmental Matters
Schedule 3.18(a)
  Material Contracts
Schedule 3.18(b)
  Material Permits, Licenses, and Registrations
Schedule 3.18(c)
  Consents Required; Terminable Contracts / Permits
Schedule 3.20(a)
  Employees
Schedule 3.20(b)
  Employee Loans

Exhibits:

     
Exhibit A-1
  Form of Employment Agreement for M.A. “Sid” Siddiqui
Exhibit A-2
  Form of Employment Agreement for Syed Abu Fahad
Exhibit A-3
  Form of Employment Agreement for Mohammed Asif
Exhibit B-1
  Certificate of Corporate Secretary of M-USA
Exhibit B-2
  Certificate of Corporate Secretary of M-Pak
Exhibit B-3
  Certificate of Corporate Secretary of M-Int’l
Exhibit C
  Assignment of Copyright

25